      Case 20-60030 Document 216 Filed in TXSB on 07/09/20 Page 1 of 2

         IN THE UNITED STATES BANKRUPTCY COURT
               SOUTHERN DISTRICT OF TEXAS
                     VICTORIA DIVISION
IN RE:                    §
                          §
Q’MAX AMERICA, INC.,      § CASE NO.   20-60030-CML
                          §
     DEBTOR               §

OBJECTION TO TRUSTEE’S AMENDED EMERGENCY MOTION FOR:
INTERIM AND FINAL USE OF CASH COLLATERAL; (2) CONTINUED
       OPERATIONS; AND (3) APPROVAL OF CARVEOUT


      COMES NOW, Tiger Calcium (“Tiger”), an unsecured creditor of Anchor
Drilling Fluids USA, LLC, and files its objection to the relief requested by the
Chapter 7 Trustee, and would respectfully show the Court a follows:
   1. Section 721 provides the Court may authorize the operation of a chapter 7
      estate if it is in the best interest of the estate.
   2. This estate is comprised of $200,000 in available funds, with scheduled
      unsecured claims of more than $200 million.
   3. HSBC asserts a lien on every other asset of this estate, including cash.
   4. Continued operation of this estate serves no purpose, and provides no benefit
      to the estate or the unsecured creditors.
   5. Tiger objects to the continued operation, and to the terms of the continued use
      of cash collateral as proposed by the Trustee and HSBC for the following
      reasons:
         a. The continued operation serves no purpose other than to have the Court
             administer assets for HSBC’s benefit, with no measurable benefit to the
             estate;
         b. The proposed carve-outs are more illusory than real, as the carve-outs
             are based upon budgeted amounts instead of actual expenditures,
             potentially costing the estate significant amounts;
       Case 20-60030 Document 216 Filed in TXSB on 07/09/20 Page 2 of 2

          c. The carve-out for the unsecured creditors (5%) is undefined, i.e., 5% of
             what;
          d. The carve-out for the unsecured creditors is de-minimis when compared
             with the amount of claims, the delay involved due the estate continuing
             to market for HSBC, and the fact that the delay is for no other purpose
             than to try and liquidate HSBC’s collateral for them;
          e. There is no benefit to the estate or the unsecured creditors for the
             continued operation of this estate.
      WHEREFORE, Tiger requests this Court to deny the Motion, and to grant it
such other and further relief, at law or in equity, to which it may be justly entitled.

Dated: July9, 2020.


                                               Respectfully submitted,

                                               By: /s/ Johnie Patterson
                                               Johnie Patterson
                                               State ID# 15601700
                                               COUNSEL FOR TIGER CALCIUM
   OF COUNSEL:
   WALKER & PATTERSON, P.C.
   P.O. Box 61301
   Houston, TX 77208
   713.956.5577
   713.956.5570 (fax)

                            CERTIFICATE OF SERVICE

      I, Johnie Patterson, hereby certify that a true and correct copy of the foregoing
Objection was served upon all parties receiving electronic notice pursuant to the
Courts CM/ECF system, including the Debtor, the secured lenders, and the Trustee,
on July 9, 2020.

                                                 /s/ Johnie Patterson
                                               Johnie Patterson
